 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.31
 
 
SEPARATION AGREEMENT
 


 
THIS SEPARATION AGREEMENT between ULURU Inc., a Nevada corporation (the
"Company"), and Renaat Van den Hooff (hereinafter referred to as "Executive"),
dated as of June 4, 2010 (the "Agreement Date");
 
WHEREAS, Executive is President and Chief Executive Officer of the Company;
 
WHEREAS, Executive intends to resign and terminate his employment and all other
positions of employment with the Company and its subsidiaries, including the
offices of President and Chief Executive Officer;
 
WHEREAS, the Company intends to accept Executive's resignation and wishes to
provide to Executive certain payments and to provide Executive with certain
other benefits upon such termination and Executive agrees to give certain
releases and provide certain services to the Company;
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             Resignation and Termination.
 
 
1.1. Executive hereby resigns from all employment or other positions he
currently holds with the Company and any subsidiary of the Company, including
without limitation the positions of President and Chief Executive Officer
effective as of the Agreement Date.  The parties hereto hereby acknowledge that
Executive’s employment with Administaff Companies II, L.P. (“Administaff”)
terminated on May 31, 2010.

 
 
1.2. The Employment Agreement, dated as of September 25, 2007, including any
amendments thereof, by and between the Company and Executive is hereby
terminated in its entirety as of the Agreement Date and neither party thereto
shall have any further rights or owe any further payment, duty or obligation to
the other thereunder; notwithstanding the foregoing, the non-competition and
non-solicitation obligations of Executive set forth in Sections 8 and 9 of the
Employment Agreement shall each survive for a period of one year from the date
of this Agreement.


 
 

--------------------------------------------------------------------------------

 



 
2.            Company Covenants.
 


 
 
2.1.
Cash Payments. Commencing as of the Agreement Date, Executive shall be entitled
for a period of eighteen (18) months, to receive a severance payment of Twelve
Thousand Five Hundred and 00/100 Dollars ($12,500.00), less applicable
withholdings, per month, payable semi-monthly. Because Executive may be
considered a "specified employee" of a public company as determined pursuant to
Section 409A as of his termination of employment, such monthly payments shall be
deferred for a period of six months following the Agreement Date, and the
accrued and unpaid payments ($75,000.00) during such six month period shall be
paid within five (5) business days following the expiration of such six month
period, with the remaining monthly $12,500 per month payments to then be made
semi-monthly for the balance of the eighteen (18) month period.  Executive
understands and agrees that the payments contemplated by this Section 2.1 are
due solely from the Company and that Administaff has no obligation for the
payments even though all or part thereof may be processed by Administaff.

 
 
 2.2. Equity. As of the Agreement Date, Executive shall be granted options to
purchase 300,000 shares of Company Common Stock pursuant to the terms of the
Company's Equity Incentive Plan and Standard Form of Non Statutory Stock Option
Agreement. Such stock options shall (a) have an exercise price equal to the
closing price of the Company's common stock on the date hereof, (b) shall be
immediately exercisable and (c) shall expire on the fifth anniversary of the
Agreement Date. All of Executive unvested shares of restricted stock (94,870
shares) shall become immediately vested on the Agreement Date.

 
 
 2.3. Consulting. At the Company's sole discretion, Executive and the Company
hereby agree that, beginning on the Agreement Date through August 31, 2010, the
Company may request that Executive serve the Company in the capacity of a
consultant for the equivalent of up to two full days per month. Executive shall
not be paid for such consulting.

 
 
2.4. Benefits. For a period of eighteen (18) months following the Agreement
Date, the Company shall pay Executive’s COBRA premiums directly to the
Administaff Group Health Plan.  Executive understands and agrees that such
premium payments are due solely from the Company and that Executive will
reimburse the Company for a portion of the monthly premium comparable to other
executives in the Company for such medical coverage.

 
 
2.5. Withholding. All payments required to be made by the Company hereunder to
Executive shall be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as the Company may reasonably determine it
must withhold pursuant to any applicable law or regulation.

 
 
2.6. No Duty to Mitigate Damages. Executive's payments and benefits under
Sections 2.1, 2.2 and 2.4 of this Agreement shall be considered severance pay in
consideration of his past service and his agreement to comply with the
provisions of his Employment Agreement relating to non-solicitation and
non-competition and as an inducement to him to enter into and become bound by
this Agreement, and his entitlement thereto shall not be dependent upon whether
or not Executive provides further services of any type to or for the Company or
any third party.

 


 


 
3.             Executive Covenants. Executive hereby covenants with the Company
as follows:
 
 
3.1. Non-disclosure. Executive recognizes and acknowledges that he has had and
will have access to certain highly sensitive, special, unique information of the
Company that is confidential or proprietary. Executive hereby covenants and
agrees not to use or disclose any Confidential Information (as hereinafter
defined) except for disclosures made solely (i) to authorized representatives of
the Company; or (ii) as required by any governmental, statutory or judicial
authority, provided that prior to any such disclosure Executive shall provide
the Company with notice of such requirement as is practicable and shall
cooperate with the Company in responding to such requirement, including
assisting the Company in procuring a protective order or other modification of
such required disclosure.

 
 
3.2. Confidential Information. For purposes of this Agreement, "Confidential
Information" means any data or information with respect to the business
conducted by the Company that is (i) material to the Company, (ii) not disclosed
by the Company to third parties except to persons or entities who have agreed to
maintain the confidentiality of such information, and (iii) not generally known
by the public or otherwise publicly available (unless such data or information
has become publicly available through a breach of this Agreement by Executive).
To the extent consistent with the foregoing definition, Confidential Information
includes without limitation; (i) reports, pricing, sales manuals and training
manuals, selling and pricing procedures, and financing methods of the Company,
together with any techniques utilized by the Company in designing, developing,
manufacturing, testing or marketing its products or in performing services for
clients, customers and accounts of the Company and (ii) the business plans and
financial statements, reports and projections of the Company.


 
 

--------------------------------------------------------------------------------

 



 
 
3.3. Return of Property. Executive covenants, agrees and acknowledges that all
Confidential Information is and shall remain the sole, exclusive and valuable
property of the Company and Executive has and shall acquire no right, title or
interests therein. Any and all printed, typed, written or other material which
Executive may have or obtain (other than material provided to him relating to
his Company-provided compensation and benefits) shall be and remain the
exclusive property of the Company, and any and all such material (including any
copies) shall be promptly delivered by Executive to the Company.

 


 
4.            Indemnification. The Company shall indemnify Executive to the same
extent provided to its other officers by its charter and by-laws against all
costs, charges and expenses, including, without limitation, attorneys' fees,
incurred or sustained by Executive in connection with any action, suit or
proceeding to which Executive may be made a party by reason of being an officer
or employee of the Company for acts undertaken from the time of his employment
by the Company through the Agreement Date (the "Indemnification Period"), and
Executive will be included as an insured individual under any liability
insurance policy that insures other officers or directors of the Company for
acts taken during the Indemnification Period.
 
5.             Public Statement, Non-disparagement.
 
 
5.1. Executive shall make no disparaging statements, whether public or private,
with regard to the Company, its current officers, employees or members of the
Board unless and to the extent specifically compelled by any governmental agency
or tribunal to make a statement.

 
 
5.2. The Company and the members of the Board shall make no disparaging
statements, whether public or private, about Executive unless and to the extent
specifically compelled by any government agency or tribunal to make a statement.
In response to an inquiry, or as necessary or appropriate to make clear
Executive's circumstances of his departure from the Company, the Company and the
members of the Board shall inform third parties that Executive resigned
voluntarily, or other words of similar effect.

 
6.            Mutual Release and Covenant Not to Sue.
 
6.1            Release and Covenant Not to Sue from Executive.
 
(a)             
Release. Executive hereby releases each of the Company, Administaff, and their
respective officers, employees, directors, attorneys, agents, insurers,
successors, and assigns, from each and every right, claim, debt, demand,
liability, cost, expense, and/or cause of action, which he has or may have had
against any of such released parties as of the Agreement Date, whether known or
unknown.

 
(b)             
Covenant Not to Sue. Executive hereby covenants and agrees not to bring suit
against any of the Company or any of its officers, employees, directors,
attorneys, agents, successors, and assigns based upon any claim herein released.

 


 
(c)              
Rights Retained. Notwithstanding anything in this Agreement to the contrary,
Executive expressly reserves his right to take action against the Company to
preserve his rights under this Agreement in the event of a breach thereof by the
Company, subject to Section 7 below.

 


 


 
6.2           Release and Covenant Not to Sue from the Company.
 
(a)             
Release. The Company hereby releases each of Executive and his attorneys,
agents, successors, and assigns from each and every right, claim, debt, demand,
liability, cost, expense, and/or cause of action arising out of Executive's
service or status as an employee, officer, shareholder (in his capacity as such)
or representative of shareholders of the Company, existing as of the Agreement
Date and whether known or unknown.

 
(b)             
Covenant Not to Sue. The Company hereby covenants and agrees not to bring suit
against each of Executive and his attorneys, agents, successors, and assigns
based upon any claim herein released.

 
(c)             
Rights Retained. Notwithstanding anything in this Agreement to the contrary, the
Company expressly reserves its right to take action against Executive to
preserve its rights under this Agreement in the event of a breach thereof by
Executive, subject to Section 7 below.

 
7.             
Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by
single-arbitrator arbitration, in Dallas, Texas, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. The arbitrator shall have authority to
award attorneys fees and costs to the prevailing party in any such arbitration
proceeding.

 
8.             
Legal Fees and Expenses. Each party hereto shall pay its own legal fees and
expenses of counsel reasonably incurred by such party in connection with the
negotiation, execution and delivery of this Agreement.


 
 

--------------------------------------------------------------------------------

 

 


 
9.            
Notices. Any notices required to be given under this Agreement shall be in
writing and shall be deemed given three (3) days after mailing in the
continental United States by registered or certified mail, or upon personal
receipt after delivery, or telecopy, to the party entitled thereto at the
address stated below or to such changed address as the addressee may have given
by a similar notice:

 
To the Company:          ULURU Inc.
4452 Beltway Drive
Addison, TX 75001
Attn: Chief Executive Officer


With a copy to:
Executive:
John J. Concannon III, Esq. Bingham McCutchen LLP One Federal Street
Boston, MA 02110
 
Renaat Van den Hooff
315 McClenaghan Mill Road Wynnewood, PA 19096
   



 
10.            General Provisions.
 
 
10.1. Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of Executive and be enforceable by his personal or legal representatives
or successors. If Executive dies while any amounts would still be payable to him
hereunder, his rights herein shall still be exercisable by such representatives
or successors. Such amounts shall be paid to Executive's estate in accordance
with the terms of this Agreement. This Agreement shall not otherwise be
assignable by Executive.

 
 
10.2. Successors. This Agreement shall inure to and be binding upon the
Company's successors.

 
 
10.3. Amendment or Modification: Waiver. This Agreement may not be amended or
modified unless agreed to in writing by Executive and the Company. No waiver by
either party of any breach of this Agreement shall be deemed a waiver of any
subsequent breach.

 
 
10.4. Severability. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable, such provision shall be enforceable
in any jurisdiction in which valid and enforceable, and in any event the
remaining provisions shall remain in full force and effect to the fullest extent
permitted by law.


 
 

--------------------------------------------------------------------------------

 

 


 
 
10.5. Rights Granted. This Agreement shall not give Executive any right to
compensation or benefits from the Company or any affiliate of the Company,
except for the rights specifically stated herein, including those certain
severance and other benefits that become payable on or after the Agreement Date.

 
 
10.6. Governing Law. The validity, interpretation, performance, and enforcement
of this Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas, without giving effect to the principles of
choice of law or conflicts of law.

 


 


 
 
10.7. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same Agreement.

 
 
10.8. Section Headings. The descriptive section headings in this Agreement have
been inserted for convenience of reference only and are not intended to be part
of, or to affect the meaning or interpretation of, this Agreement.

 
 
10.9. Section 409A.

 
(a)             Purpose. This section is intended to help ensure that
compensation paid or delivered to Executive pursuant to this Agreement either is
paid in compliance with, or is exempt from, Section 409A of the Internal Revenue
Code of 1986, as amended and the rules and regulations promulgated thereunder
(collectively, "Section 409A"). However, the Company does not warrant to
Executive that all compensation paid or delivered to him for his services will
be exempt from, or paid in compliance with, Section 409A. Except as otherwise
provided herein, Executive understands and agrees that he bears the entire risk
of any adverse federal, state or local tax consequences and penalty taxes which
may result from payment of compensation for his services on a basis contrary to
the provisions of Section 409A or comparable provisions of any applicable state
or local income tax laws.
 
(b)            Amounts Payable On Account of Termination. For the purposes of
determining when amounts otherwise payable on account of Executive's termination
of employment under this Agreement will be paid, which amounts become due
because of his termination of employment, "termination of employment" or words
of similar import, as used in this Agreement, shall be construed as the date
that Executive first incurs a "separation from service" for purposes of Section
409A on or following termination of employment. Furthermore, if Executive is a
"specified employee" of a public company as determined pursuant to Section 409A
as of his termination of employment, any amounts payable on account of his
termination of employment which constitute deferred compensation within the
meaning of Section 409A and which are otherwise payable during the first six
months following Executive's termination (or prior to his death after
termination) shall be paid to Executive in a cash lump-sum on the earlier of (1)
the date of his death and (2) the first business day of the seventh calendar
month immediately following the month in which his termination occurs.
 


 


 
(c)             Reimbursements. Any taxable reimbursement of business or other
expenses as specified under this Agreement shall be subject to the following
conditions: (1) the expenses eligible for reimbursement in one taxable year
shall not affect the expenses eligible for reimbursement in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement shall not be subject to liquidation or exchange for
another benefit.
 
(d)                         Interpretative Rules. In applying Section 409A to
amounts paid pursuant to this Agreement, any right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.
 
(e)                         Deferred Compensation Taxes. Notwithstanding any
other provisions of this Agreement, in the event that any payment or benefit
under this Agreement received or to be received by Executive (the "Payment") is
determined to be subject (in whole or part) to the penalties imposed by Section
409A (the "Additional Taxes"), then Executive shall be entitled to receive an
additional payment (a "Gross-Up Payment") in an amount such that after payment
by Executive of the Additional Taxes imposed upon the Payment, Executive retains
an amount equal to the Payment net of any otherwise applicable taxes and
withholdings (that is, applicable taxes and withholdings other than Additional
Taxes). Executive shall also be entitled to be reimbursed by the Company for any
costs and expenses relating to any disputes with the IRS relating to Section
409A. All determinations required to be made under this Section 10.9(e),
including whether and when a Gross-Up Payment is required and the amount of such
Gross-Up Payment and the assumptions to be utilized in arriving at such
determination, shall be made by the Company's accountants or such other
certified public accounting firm reasonably acceptable to the Company as may be
designated by Executive which shall provide detailed supporting calculations
both to the Company and Executive. Any Gross-Up Payment due under this paragraph
shall be paid to Executive within ten (10) business days after notice from
Executive that he has made any such payment to the IRS, provided that in no
event may such reimbursement be made to Executive later than December 31 of the
calendar year following the calendar year in which Executive remits the
Additional Taxes to the applicable authorities.
 
 
11. Exclusive Agreement. It is agreed and understood that this Agreement
represents the entire agreement between the Company and Executive concerning the
subject matter hereof and supersedes all prior agreements and understandings
concerning Executive's rights upon the termination of his employment.


 
 

--------------------------------------------------------------------------------

 

 




 
12. Effectiveness of Agreement.  Executive hereby acknowledges and agrees that
(i) the Company has informed him of his right to consult, and that he has
consulted, an attorney with respect to this Agreement, (ii) he was given the
opportunity to take twenty-one (21) days from the receipt of an unsigned copy of
this Agreement to decide whether or not to sign this Agreement, (iii) he is
aware that if he had not executed and delivered this Agreement to the Company
prior to the expiration of such twenty-one (21) day period, this Agreement would
not have become valid, (iv) he has executed and delivered this Agreement to the
Company prior to the expiration of such twenty-one (21) day period and (v) he
has seven (7) days after the Agreement Date to revoke his execution of this
Agreement, which can be accomplished by delivering a written notice of
revocation to the Company before the expiration of such seven (7) day revocation
period.  This Agreement shall not be effective (and the Company shall have no
obligations hereunder) until the expiration of such seven (7) day revocation
period.

 


 
 
[signature page follows]

 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.
 
ULURU
Inc.                                                                                                 
Renaat Van den Hooff
By:
/s/ Terrance K. Wallberg
 
By:
/s/ Renaat Van den Hooff
Name:
Terrance K. Wallberg
 
Name:
Renaat Van den Hooff
Title:
Chief Financial Officer
 
Title:
 


 
 

--------------------------------------------------------------------------------

 
